Case 3:20-cv-00330-DJH-LLK Document 67 Filed 10/14/20 Page 1 of 2 PageID #: 1735




                                     Electronically Filed

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 LEXINGTON INSURANCE COMPANY,                )
    Plaintiffs,                              )
                                             ) Judge David J. Hale
 v.                                          )
                                             ) Civil Action No.: 3:20-CV-00330-DJH
 THE AMBASSADOR GROUP LLC d/b/a              )
 AMBASSADOR CAPTIVE SOLUTIONS et             )
 al.,                                        )
      Defendants,                            )
                                             )
  and                                        )
                                             )
  STATE NATIONAL INSURANCE                   )
  COMPANY, INC. and NATIONAL                 )
  SPECIALTY INSURANCE COMPANY,               )
     Plaintiff-Intervenors,                  )
                                             )               AGREED ORDER
  v.                                         )
                                             )
  THE AMBASSADOR GROUP LLC d/b/a             )
  AMBASSADOR CAPTIVE SOLUTIONS,              )
  et al.,                                    )
      Defendant in Intervention.             )
                                             )

        Pursuant to Rule 7.1 of the Joint Local Rules of Civil Practice for the United States

 District Courts for the Eastern and Western Districts of Kentucky, and by agreement of the

 pertinent parties, Plaintiff-Intervenors, State National Insurance Company, Inc. and National

 Specialty Insurance Company (collectively, “Plaintiffs”), and Defendant, Performance

 Insurance Company SPC (“Defendant”), and the Court otherwise being sufficiently advised, IT

 IS HEREBY ORDERED that said Defendant shall have an extension of time until October 16,

 2020 to respond to Plaintiffs’ Amended Intervening Complaint [DE 47].




                                                                                       {00845932-2 }

                                              1
Case 3:20-cv-00330-DJH-LLK Document 67 Filed 10/14/20 Page 2 of 2 PageID #: 1736




                                                October 13, 2020



 HAVE SEEN AND AGREED:


 /s/ Jack A. Wheat (with permission)
 Jack A. Wheat, Esq.
 Peter J. Rosene, Esq.
 Steven T. Whitmer, Esq.
 Julie L. Young, Esq.
 Counsel for State National Insurance Company
 and National Specialty Insurance Company

 and


 /s/ W. Mitchell Hall, Jr.
 W. Mitchell Hall, Jr.
 Keri E. Hieneman
 Counsel for Performance Insurance Company
 SPC




                                                                        {00845932-2 }

                                                2
